WWR#020196307
                       IN THE UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF OHIO (CLEVELAND)


IN RE:                                               CASE NO. 20-10767

GERALD W JONES                                       CHAPTER 13

                                                     JUDGE JESSICA E. PRICE SMITH

DEBTOR

                       COMMSTAR COMMUNITY CREDIT UNION’S
                     OBJECTION TO CONFIRMATION OF PLAN AS TO
                5362 MIDDLEBURY COURT, SHEFFIELD VILLAGE, OH 44054


         Now comes Creditor, CommStar Community Credit Union (hereinafter referred to as

"Objecting Creditor”), claimant and party in interest in the above Chapter 13 proceeding, and

pursuant to Bankruptcy Rule 3015, hereby OBJECTS to the Debtor's proposed Chapter 13 Plan

(hereinafter referred to as "Plan"). For the factual, legal and statutory basis set forth in the attached

Memorandum, confirmation of the Debtor's Plan should be DENIED.



                                                WELTMAN, WEINBERG & REIS CO., L.P.A.


                                                 /s/ Milos Gvozdenovic
                                                 Milos Gvozdenovic (0077969)
                                                 Weltman, Weinberg & Reis
                                                 Attorney for Movant
                                                 965 Keynote Circle
                                                 Brooklyn Heights, OH 44131
                                                 216-739-5647
                                                 mgvozdenovic@weltman.com




20-10767-jps      Doc 12     FILED 02/26/20        ENTERED 02/26/20 11:32:49             Page 1 of 10
                                       MEMORANDUM


       1.      On September 27, 2004, Gerald W Jones, (hereinafter referred to as “Debtor”),

executed one Note and Mortgage using the property at 5362 MIDDLEBURY COURT,

SHEFFIELD VILLAGE, OH 44054 as collateral for the loan. Copies of substantiating loan

documentation are attached hereto and made a part hereof.

       2.      On February 11, 2020, Debtor filed a Chapter 13 petition and plan with this Court.

       3.      The total amount of CommStar Community Credit Union’s claim is $23,980.93.

       4.      Debtor’s plan fails to provide for CommStar Community Credit Union’s loan

which has fully matured.

       8.      The proposed plan should not be confirmed because it fails to properly address

CommStar Community Credit Union’s claim.

       WHEREFORE, confirmation should be denied under 11 U.S.C. § 1325 (a)(5)(B)(ii).



                                             WELTMAN, WEINBERG & REIS CO., L.P.A.

                                              /s/ Milos Gvozdenovic
                                              Milos Gvozdenovic (0077969)
                                              Weltman, Weinberg & Reis
                                              Attorney for Movant
                                              965 Keynote Circle
                                              Brooklyn Heights, OH 44131
                                              216-739-5647
                                              mgvozdenovic@weltman.com




20-10767-jps     Doc 12     FILED 02/26/20      ENTERED 02/26/20 11:32:49            Page 2 of 10
                                 CERTIFICATE OF SERVICE

       I hereby certify that on 26 day of February, 2020 a true and correct copy of the foregoing

Objection to Confirmation Plan was served:

Via the Court’s electronic case filing system on the following who are listed on the Court’s
Electronic Mail Notice List:
William J. Balena, Attorney for Debtor at docket@ohbksource.com

Lauren A. Helbling, Trustee at ch13trustee@ch13cleve.com

Office of the U. S. Trustee


and on the following by ordinary U.S. Mail addressed to:


GERALD W JONES
5362 Middlebury Ct
Sheffield Village, OH 44054



                                               /s/ Milos Gvozdenovic
                                               Milos Gvozdenovic (0077969)
                                               Weltman, Weinberg & Reis
                                               Attorney for Movant
                                               965 Keynote Circle
                                               Brooklyn Heights, OH 44131
                                               216-739-5647
                                               mgvozdenovic@weltman.com




20-10767-jps     Doc 12       FILED 02/26/20    ENTERED 02/26/20 11:32:49          Page 3 of 10
20-10767-jps   Doc 12   FILED 02/26/20   ENTERED 02/26/20 11:32:49   Page 4 of 10
20-10767-jps   Doc 12   FILED 02/26/20   ENTERED 02/26/20 11:32:49   Page 5 of 10
20-10767-jps   Doc 12   FILED 02/26/20   ENTERED 02/26/20 11:32:49   Page 6 of 10
20-10767-jps   Doc 12   FILED 02/26/20   ENTERED 02/26/20 11:32:49   Page 7 of 10
20-10767-jps   Doc 12   FILED 02/26/20   ENTERED 02/26/20 11:32:49   Page 8 of 10
20-10767-jps   Doc 12   FILED 02/26/20   ENTERED 02/26/20 11:32:49   Page 9 of 10
20-10767-jps   Doc 12   FILED 02/26/20   ENTERED 02/26/20 11:32:49   Page 10 of 10
